In his motion for a rehearing, appellant earnestly insists that we erred in several respects in the disposition made of this case on original submission.
His first contention is that we erred in not sustaining his objection to the trial court's definition of "prima facie evidence." We have again reviewed the record relative thereto, but see no reason to recede from the views expressed in our original opinion on this subject. The court, in his charge on the subject, followed the language of the statute.
Appellant next complains because the court declined to submit to the jury his special requested charge number five. If the court had given said requested charge, it would have been contradictory to his instruction relative to the rule of prima facie evidence and would also have been a charge on the weight of the evidence.
Complaint is also made because this court declined to sustain appellant's bills of exceptions relative to certain remarks of the assistant district attorney in his opening argument to the jury. We have again carefully reviewed and considered the bills relative thereto, but find nothing therein of such a prejudicial nature as would justify this court in holding the same to be reversible error.
All other matters which appellant has reurged in his motion have received our most careful consideration, and in our judgment none of them reflect reversible error.
Having reached the conclusion that the case was properly disposed of on original submission, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.